Micron Solutions Inc.
2019 EXECUTIVE INCENTIVE COMPENSATION PLAN (EIC)

I. Introduction

A. Eligibility

1.  Employees eligible to participate in the Micron Solutions, Inc. (“Micron” or
“the Company”) Executive Incentive Compensation Plan  (the “EIC” or the “Plan”)
are those employees of the Company, and its subsidiaries (collectively with
“Micron”, the “Company”) include the Chief Executive Officer (CEO), the Chief
Financial Officer (CFO) and other Executives (“Executives” or  “Participants”)
as may be presented to the Compensation Committee by the CEO for consideration
as an Executive.  The Compensation Committee has the sole discretion to
determine whether an employee is an Executive, determine their compensation and
determine whether the employee is eligible under this Plan.  The Compensation
Committee may remove any individual from participation in the EIC at any time
for cause.

2.   The Board of Directors reserves the right to amend, modify or terminate the
EIC, in whole or in part, at any time, in its sole discretion including, without
limitation, to comply with applicable local law, rules and regulations.

B. Objectives of the EIC

"



To enhance the Company’s competitiveness and the Company’s ability to attract,
motivate and retain top talent;

"



To recognize the role of senior leadership in the success of the Company;

"



To reward annual financial, strategic and individual performance that
complements the Company’s long and short-term goals.

II. EIC Elements

"



Bonus Pool

The bonus pool (“Pool”) for any fiscal year will be determined during the budget
process, reviewed by the Compensation Committee and approved by the Board of
Directors. 

"



Funding of the Pool

Funding of the pool is scaled relative to the extent of achievement of the plan
as per the table below with a maximum funding of 125% of plan.

% Plan Achievement

% Target Amount Funded based on annual salary

<75%

0%

>75% but <=100%

Proportionate

105%

110%

110%

120%

115%

130%



AFDOCS/21239624.1

 

--------------------------------------------------------------------------------

 

120%

140%

125%

150%

﻿

 

C. Award Components

Target Awards are determined by position level and will be typically expressed
as a percentage of a Participant’s annual base salary as of the last day of the
applicable fiscal year.  Annual base salary does not include other forms of
compensation (such as, without limitation, bonus payments, long-term incentives,
overtime compensation, stock based compensation and other variable
compensation).  Target Awards may also be a specified fixed dollar amount.

Payment of Target Awards shall be comprised of two components:  Cash and
Equity.  The amount of each will be determined by any employment agreements and
the Compensation Committee.  Target Awards, and the split between cash and
equity, for other Executives, as may be determined in accordance with Section
I(A)1, shall be determined by the Compensation Committee

Target Awards shall include the following components:

·



Revenue Achievement

·



EBITDA Performance

·



Strategic Objectives

·



Personal Objectives

The proportional split between financial and non-financial objectives shall be
approved by the Board on an annual basis. Corporate strategic and individualized
objectives shall be developed for each plan participant on an annual basis in a
form similar to Exhibit A.

This EIC and Target Awards do not constitute a guarantee of or entitlement to a
bonus payment if the plan targets are met. A Participant’s actual bonus payment
may vary from his or her Target.  In addition, the Compensation Committee shall
be permitted to recommend discretionary bonus awards for individual performance
achievement to the Board for approval.

"



Valuation

In the event the award or portion of the award is paid out in a stock grant the
share price used to calculate the number of shares issued will be the fair
market value on the date of the grant.  Shares paid by grant are automatically
vested.

Long-Term Incentive Plan (LTIP)

The purpose of the LTIP is to reward executives for achievement of the company’s
strategic objectives that lead to maximization of shareholder value by continual
improvement in financial performance or strategic initiatives.  The LTIP is in
addition to the annual bonus plan. The Board will approve LTIP grants, if any,
on an annual basis.

LTIP awards shall be awarded 100% in the form of stock-based compensation as
stock grants (“grants”), stock options (“options”), Restricted Stock Units
(“RSU’s”) at the discretion of the Board of Directors, or other forms of stock
based compensation in accordance with the Company’s 2019 Equity Incentive Plan.

III. TERMS AND CONDITIONS





AFDOCS/21239624.1

 

--------------------------------------------------------------------------------

 

A. Effective Period

The annual Effective Period covered by this Plan is the period from January 1 to
December 31 of the applicable fiscal year. This Plan supersedes all previous
executive cash incentive plans, management incentive plans, or leadership bonus
plans and all other previous or contemporaneous oral or written statements by
the Company on this subject.

B. Form and Timing of Payment

Bonuses to be paid under this Plan are earned as of December 31 of the Effective
Period.  Calculations are based upon the audited financial statements, for the
year ended December 31.  If the conditions for payment described above are met,
the bonus will be paid as outlined in Section II (B), subject to required
payroll deductions and tax withholdings, no later than March 15 of the year
following the end of the applicable fiscal year.  Bonuses will not be paid to
any Executive whose employment ends, for cause, prior to the end of the
Effective Period. 

The cash portion of bonuses shall be payable through the Company’s normal
payroll process.  Payments in the form of equity shall be valued at the fair
market value of the shares on the date of the grant and in accordance with the
2019 Equity Incentive Plan. 

C. New Hires

If an employee is hired on or before October 1 of the applicable fiscal year
into a position that qualifies for the EIP, the employee will be eligible to
participate in the EIC only if the Company notifies the employee in writing that
he or she is a Participant under the EIC for that year. The employee’s Target
Award amount for the fiscal year may be prorated based on the date of hire.

Employees who are hired after October 1 of the applicable fiscal year may not be
considered Participants under the EIP for that fiscal year.

D. Promotions into EIP-Eligible Positions

If a Participant is promoted into an EIC-eligible position on or before
October 1 of the applicable fiscal year, the employee will be eligible to
participate in the EIC only if the Company notifies the employee in writing that
he or she is a Participant under the EIC for that year. The employee’s Target
Award amount for the fiscal year may be prorated based on the date of promotion.

Employees who are promoted after October 1 of the applicable fiscal year will
not be considered Participants under the EIC for that fiscal year.

E. Adjustments to Target Awards

The Compensation Committee, with the approval of the Board may approve increases
to Target Awards for Executives during the applicable fiscal year.  Any payout
amount may be prorated based on the effective date of the increase to the Target
Award as determined by the Compensation Committee. Any adjustment to a Target
Award will result in a corresponding adjustment to the Target Bonus Pool.

F. Leaves of Absence and Part-Time Employees

To the extent permitted by applicable law, the amount of the EIC bonus may be
prorated for Participants who have been on an approved leave of absence of more
than 90 days during the fiscal year and for Participants who work less than
full-time.

G. Terminations of Employment





AFDOCS/21239624.1

 

--------------------------------------------------------------------------------

 

Bonuses paid under this Plan are earned as of December 31 of the Effective
Period.  To the extent permitted by applicable law, Participants whose
employment is involuntarily terminated (with cause) by the Company or are under
notice of involuntary termination (with cause) given by either party (if
applicable) prior to the payment date of the EIC bonus will not be eligible for
and shall not receive any EIC bonus.

If the Participants employment is involuntarily terminated without cause after
the bonus is earned, the bonus shall be paid upon the completion of the year-end
audit with no portion of the award being in equity. The executive shall be
entitled to the higher of the minimum bonus earned at termination or the full
Achieved target bonus.

If the Participants employment is terminated as a result of a change in control,
the full target bonus, prorated based on the termination date, shall be paid at
termination.

Participants whose employment terminates due to the employee’s total disability
during the applicable year will be eligible for a prorated EIC bonus, based on
the date of termination, and paid at the time other EIC bonuses are paid under
the EIC, to the extent permitted by local law. If a Participant dies during the
applicable fiscal year, the EIC bonus will be prorated based on the date of
death and paid to the estate of the deceased Participant, at the time other EIC
bonuses are paid.

H. EIC Interpretation

The EIC shall be interpreted by the Compensation Committee. The Compensation
Committee has the sole discretion to interpret or construe ambiguous, unclear or
implied (but omitted) terms and shall resolve any and all questions regarding
interpretation and/or administration.

Participants who have issues regarding payments or the administration of the EIC
may file a claim in writing to the Compensation Committee, c/o the Secretary of
the Company, within 90 days of the date on which the Participant first knew (or
should have known) of the facts on which the claim is based. The Compensation
Committee or its designee(s) shall consider the claim and notify the Participant
in writing of the determination and resolution of the issue. Claims that are not
pursued through this procedure shall be treated as having been irrevocably
waived. The determination of the Compensation Committee or its designee(s) as to
any complaint or dispute will be final and binding and shall be upheld unless
arbitrary or capricious or made in bad faith.

The provisions of this EIC are severable and if any provision is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining EIC provisions.

This Plan shall be construed and interpreted consistent with, and so as to avoid
the imputation of any tax, penalty or interest under, Section 409A of the United
States Internal Revenue Code of 1986, as amended.

I. Exceptions and Modifications

All exceptions, adjustments, additions, or modifications to the EIC must be in
writing and require the written approval of the Compensation Committee, or its
designee(s).

This version of the EIC is first effective with respect to 2019. All aspects of
the EIP (including, but not limited to, financial targets, Target Awards,
performance measures, and funding formulas) may be reviewed annually by the
Compensation Committee.

J. Claw-back Provisions

Claw-backs may be triggered by (i) material misstatements of financial results
as a result of intentional and non-intentional misconduct or (ii) acts of fraud
or other illegal acts; which results in restatements of financial results,
triggered by material changes, which result in a material change in the awards
that were granted, upon approval by the Board





AFDOCS/21239624.1

 

--------------------------------------------------------------------------------

 

In the event a claw-back is triggered by any of the events described above, the
Company may require the Executive to (a) surrender all vested and unvested stock
options, RSU’s or equivalent or (b) repay excess bonuses for all years requiring
restatement. 

﻿

signature page follows

 

﻿





AFDOCS/21239624.1

 

--------------------------------------------------------------------------------

 



Acknowledgement

By signing below, the Participant acknowledges that the Participant has read,
comprehended, and agreed to this EIC and will abide by the guidelines outlined
herein for all bonus payments. The EIC sets forth the entire agreement and
understanding between the Company and the Participant relating to the subject
matter herein and supersedes and replaces any and all prior plans, agreements,
discussions and understandings whether oral or written regarding these subject
matters including but not limited to any provision regarding cash incentive plan
compensation contained in a Participant’s employment agreement, if any.

I have read and understood the provisions of this EIC Plan and hereby agree to
and accept its terms:

 

﻿

Participant (print name)

 

Signature

 

Title

 

Date

 

﻿

CC: Personnel File

 

 





AFDOCS/21239624.1

 

--------------------------------------------------------------------------------

 



Exhibit A

﻿

 

Employee:

 

Base Salary:

 

Target Bonus %:

 

Achievement % of Target:

 

Target Bonus $:

 

Achievement Bonus $:

Objective

Weighting %

﻿

 

﻿

 

MBO #1

 

MBO #2

 

MBO #3

 

TOTAL

100%

Achievement of objectives, MBOs, is based on the manager's evaluation of the
participant's performance and contribution for the fiscal year based on
pre-established objectives.  These objectives will be established using the
SMART criteria (specific, measurable, actionable, realistic, & timely) and will
be reviewed by the CFO and Human Resources to ensure they meet the SMART
criteria and are not in conflict with any company policies or procedures.  This
factor determines a portion of an individual's annual target bonus.  The
pre-established objectives may have different weightings, as set by the manager,
dependent upon such factors as complexity, time-commitment, and importance to
the organization.  Achievement of the objectives will be assessed by the manager
using the following scale:  full completion = 100% achievement, majority
completion = 75% achievement, partial completion = 50% achievement, and no
substantive completion = 0% achievement.  If business circumstances change such
that an objective is not possible to achieve or needs to be replaced with a
higher priority objective, it is incumbent upon the employee to have the new or
modified objective officially recognized by his/her manager and shared with the
CFO and Human Resources.  Requested changes to objectives after the fiscal year
has been concluded will not be considered.  

﻿



AFDOCS/21239624.1

 

--------------------------------------------------------------------------------